Opinion by
Judge Peters :
By the writing sued on the obligors therein' promised twelve months after date to pay the intestate, B..Sm'all, guardian for Mary C. Smedley, seventeen hundred and sixty-six and 38-100 dollars, with interest from date, and agreed if the debt was not paid promptly when due the interest should be paid annually, or bear interest from the time it was payable. The interest, therefore, by the terms of the writing, if not paid at the end of each year, became ás principal and bore interest.
From the evidence it appears that intestate petitioned the board of councilmen to improve the street and sidewalks fronting his property, and a man of his name, who we may assume was the man who presided as chairman of the meeting when the petition was presented, ordered the petition to be received and referred; and aft-erwards, when ,the improvements had been completed, the esti*554mates made, and the owners of lots fronting the improvements ordered to pay the costs, and the claim therefor on the intestate had been assigned to Calhoun and payment demanded, he promised to settle, recognized it as a just subsisting debt, and in effect promised payment. We, therefore, conclude that for $466.75, as of date September 1st, 1858, appellees were entitled to credit on the debt.

L:D. Husband, for appellant. '


Biggor, for appellees.

Appellees are also entitled to a credit for the amount of taxes as claimed upon the list filed with the answer, less $168.86, for which appellant exhibited a receipt dated June 8, 1868.
After taking the amount for which'the note was executed, calculating the interest and making it principal at the end of each year, and then taking off all proper credit, there appears to be due to appellant the sum of ninety-two dollars with interest from the 1st of September, 1868, until paid.
Wherefore, the judgment is reversed and the cause is remanded with directions to render judgment in favor of appellant against appellees for the sum. of ninety-two dollars with interest at the rate of six per cent, per annum from the 1st of September, 1868, till paid and his costs.